Title: Balthasar Elias Abbema to John Adams: A Translation, 11 April 1782
From: Abbema, Balthasar Elias
To: Adams, John



Amsterdam, 11 April 1782
Sir

I will be very flattered if I am the first to inform you that the Provincial States of Utrecht yesterday adopted unanimously the resolution concurring with the other provinces for your admission as minister plenipotentiary of the Congress of the United Provinces of America. I received this news from my brother, a member of the third estate of the said province. I take advantage of this occasion as always to assure you, sir, of the particular esteem and the distinguished consideration with which I have the honor to be, sir, your very humble and very obedient servant,

B E Abbema

